Citation Nr: 9928434	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for saphenous 
neuritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which continued a 10 percent rating 
(from November 1, 1997) for chronic right knee pain with 
resection of saphenous nerve after termination of a temporary 
total rating under 38 C.F.R. § 4.30.  A notice of 
disagreement was received in March 1998, and a statement of 
the case was issued later that month.  The veteran's 
substantive appeal was received in April 1998.  In June 1999, 
the veteran testified at a personal hearing before the 
undersigned member of the Board sitting at the RO.

By rating decision in April 1999, the RO discontinued the 
description of the disability as chronic right knee pain with 
resection of saphenous nerve and, effective January 1, 1998, 
re-described the disability as two separate disabilities:  
degenerative joint disease, right knee, rated as 10 percent 
disabling, and saphenous neuritis, rated as 10 percent 
disabling.  The Board views the appellate issues to be as 
described on the first page of this decision. 


REMAND

By rating decision in January 1998, the RO assigned temporary 
total ratings for the period September 3, 1997, to January 1, 
1998, under 38 C.F.R. § 4.30 based on surgical procedures for 
service-connected right knee disability.  By rating decision 
in February 1998, the RO denied entitlement to an extension 
of a temporary total rating beyond January 1, 1998.  The 
veteran was notified of this determination by letter dated 
March 2, 1998.  The RO subsequently received a letter from 
the veteran dated March 5, 1998, with indicated that the 
veteran disagreed with the decision on his case.  He reported 
that he had returned to work in November 1997, but that he 
could only work 4 hours a day.  At the June 1999 Board 
hearing, the veteran testified that he had filed an appeal on 
the temporary total rating issue, but had not heard anything.  

It would thus appear that the veteran is claiming that he 
initiated an appeal from the February 1998 rating decision 
which denied entitlement to an extension of the temporary 
total rating beyond January 1, 1998.  The record does not 
show that the RO has formally considered whether the March 5, 
1998, letter from the veteran was a notice of disagreement 
from that decision.  Such a determination may have an impact 
on the Board's consideration of the two increased rating 
issues currently in appellate status since the 10 percent 
ratings currently assigned are effective from January 1, 
1998.  If the extension of the temporary total rating issue 
is resolved favorably to the veteran, then such action would 
affect the disability ratings for the two service-connected 
disabilities after January 1, 1998.  The issues therefore 
should be viewed as intertwined, and the Board must defer 
consideration of the increased rating issues pending 
preliminary RO action on the veteran's assertion that he 
initiated an appeal from the February 1998 rating decision 
denying an extension of the temporary total rating.  

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and formally determine whether a timely 
notice of disagreement was received to 
initiate an appeal from the February 1998 
rating decision which denied entitlement 
to an extension of a temporary total 
rating beyond January 1, 1998.  If the RO 
determines that a timely notice of 
disagreement was received, then it should 
undertake appropriate action pursuant to 
38 C.F.R. § 19.26, including issuance of 
a statement of the case, so that the 
veteran may have the opportunity to 
complete an appeal as to this issue if he 
so desires.  If the RO determines that a 
timely notice of disagreement was not 
received to initiate an appeal from the 
February 1998 rating decision which 
denied entitlement to an extension of a 
temporary total rating beyond January 1, 
1998, then the veteran and his 
representative should be notified of that 
determination and furnished notice of 
appellate rights and procedures so that 
an appeal may be initiated from such 
determination if the veteran so desires.  
See 38 C.F.R. § 19.34. 

2.  After completion of the above, the RO 
should take action to obtain and 
associate with the claims file any 
medical records (not already of record) 
documenting any ongoing treatment for the 
degenerative joint disease, right knee, 
and the saphenous neuritis.  

3.  After undertaking any additional 
development deemed necessary, the RO 
should review the claims file and 
determine whether increased ratings are 
warranted for the two service-connected 
disabilities at issue.  An appropriate 
supplemental statement of the case should 
be furnished to the veteran and to his 
representative.  After affording them an 
opportunity to respond, the case should 
be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and 


argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).











